DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	It is respectfully requested the removal or parenthesis in claim 14.  Items in parenthesis are generally not given patentable weight, and the removal would eliminate potential 35 U.S.C. 112(b) issues and/or further objections.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The embodiments of independent claims 1, 9, 15, and 19 are unsupported by applications 15/607,902 and 15/589,124. Thus, said claims and all dependent claims receive the priority date of the provisional application 62/638,794, which is 05 March 2018.

Response to Arguments
4.	Applicant’s contention (see page 7 filed 20 October 2020) with respect to the rejection of the claims under 35 U.S.C. 101, 112b, and nonstatutory double patenting has been fully considered and is persuasive in view of the amendments and terminal disclaimer provided.  

However, upon further consideration in view of the amendments provided to claim 9, new grounds of rejection are warranted (see below).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "sensors on a lead vehicle". There is insufficient antecedent basis for these limitations in the claim.  Claims 10-14 and 22 are rejected due to similar recitations and/or dependency.
For purposes of examination, it will be assumed there is only one lead vehicle in the claim.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chundrlik (US 2017/0158133), and further in view of Koravdi (US 2018/0167551).
	Regarding claims 9 and 22, as best understood, Chundrlik discloses a vehicle system for use on a following vehicle when the following vehicle is behind a lead vehicle in a platoon and both vehicles are tractor trailer trucks (communication and collision avoidance system in platooning vehicles with trailers; Chundrlik at abstract, 0052), the vehicle system on the following vehicle (Chundrlik at Fig. 4) comprising:
A receiver configured to receive data generated by sensors on a lead vehicle (data from imaging array of lead vehicle compressed and transmitted to following vehicle; Chundrlik at 0047).
A controller configured to ascertain a hazard in a space proximate to the lead vehicle from the data generated by sensors on the lead vehicle (Chundrlik at 0052-0055).
Chundrlik is silent as to ascertaining a hazard in an adjacent lane.
Koravdi, in a similar invention teaches a multi-camera system in a vehicle configured to take video of images of the lane adjacent to the vehicle as well as determining if there is a hazard in the adjacent lane (Koravdi at 0038).


Potential Claim Objections
7.	Upon resolution of the above, 35 U.S.C. 112(b) issues, claims 10, 13, and 14, as best understood, will be  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 11 and 12, as best understood, will be objected due to dependency on claim 9.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        02 February 2021